Citation Nr: 1821122	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-34 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2017, the Appellant testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  The Veteran died in February 2012.

2.  The Veteran's service-connected hypertension caused or substantially contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met. 38 U.S.C. § 1310 , 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks to establish service connection for the cause of the Veteran's death, which his March 2012 Certificate of Death indicated to have been hypoxic respiratory failure.  Specifically, the Appellant contends that the Veteran's death is related to his service-connected hypertension.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2012); 38 C.F.R. § 3.312 (2017).  The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Board finds the evidence is at least in equipoise.  In this regard, there are opinions of record both for and against the claim.

Weighing in favor of the claim is a September 2012 letter from a physician at the Travis Air Force Base's Family Health Clinic.  He reported that he treated the Veteran once prior to the Veteran's death, reviewed the facility's records for the Veteran, and spoke with the in-patient providers who admitted the Veteran.  The physician opined "I concur completely with his death certificate in stating that his pulmonary hypertension was a driving force in his death."  See September 2012 Letter.  The physician included in his rationale that other contributing factors to the Veteran's death was obstructive sleep apnea and obesity, and stated that the contributing factor to the Veteran's disease would have been due to his breathing issues.  The Board finds that pulmonary hypertension is included in "breathing issues" as the physician opined, as noted above, that the Veteran's hypertension was a contributory cause of death.

Weighing against the claim is an October 2014 VA opinion which found that the Veteran's service-connected hypertension less likely than not contributed substantially or materially to the Veteran's death.  The VA examiner opined that essential hypertension was a contributing factor to the Veteran's death, but there was no evidence to suggest that end organ damage was due to hypertension alone contributed substantially to the Veteran's death.  She reported that all evidence suggests the primary cause of death was the Veteran's morbid obesity and obstructive sleep apnea.
 
The Board finds that the evidence is at least in equipoise.  In this regard, the Board has no reason to doubt the positive opinion from the Family Health Clinic physician who treated the Veteran as patient, reviewed the Veteran's medical records at Family Health Clinic, and opined that the Veteran's hypertension was a strong contributory factor in his cause of death.  As such, the Board resolves doubt and finds the evidence is at least in equipoise.



ORDER

Service connection for the cause of the Veteran's death is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


